 1   [COUNSEL OF RECORD IDENTIFIED IN SIGNATURE BLOCK]
 2

 3                    IN THE UNITED STATES DISTRICT COURT
 4                     NORTHERN DISTRICT OF CALIFORNIA
 5                              OAKLAND DIVISION
 6

 7   SYNCHRONOSS TECHNOLOGIES, INC.,      Case No. 4:16-cv-00119-HSG-KAW
 8                         Plaintiff,     STIPULATED REQUEST FOR ORDER
                                          CHANGING TIME AND [PROPOSED]
 9              v.                        ORDER
10   DROPBOX, INC.,
                                          [CIVIL LOCAL RULE 6-2]
11                         Defendant.
                                          Judge: Hon. Haywood S. Gilliam, Jr.
12
                                          Complaint Filed: March 27, 2015
13                                        Case Transferred: January 8, 2016
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                             CASE NO. 4:16-CV-00119-HSG-KAW
 1           Plaintiff Synchronoss Technologies, Inc., (“Synchronoss”) and Defendant Dropbox, Inc.,
 2   (“Dropbox”) (collectively, the “Parties”) by and through their respective counsel and subject to
 3   the Court’s approval, stipulate as follows:
 4           WHEREAS, on January 9, 2018, the Court issued a Scheduling Order setting a
 5   September 21, 2018 deadline for the Parties to complete fact discovery, and a November 9,
 6   2018 deadline for the Parties to serve their initial expert disclosures and reports (ECF 173);
 7           WHEREAS, on September 24, 2018 and October 22, 2018, the Court issued Orders
 8   permitting currently noticed depositions to be completed by November 9, 2018, and extending
 9   the deadline for the Parties to serve their initial expert disclosures and reports until November
10   20, 2018 (ECF 224; ECF 232);
11           WHEREAS, the Parties have noticed, scheduled, and taken a number of party and
12   nonparty depositions in this matter, but have been unable to take all of the noticed depositions
13   before the revised cutoff date of November 9, 2018 due to witness availabilities (including
14   family emergencies) and other factors (Declaration of D. Shayon Ghosh (“Ghosh Decl.”),
15   ¶ 5);
16           WHEREAS, on November 6 and 15, 2018, the parties have met and conferred over a
17   schedule for expert disclosures that does not change the date for completion of expert
18   discovery, but otherwise accommodates witness unavailability and the completion of fact
19   depositions (Ghosh Decl., ¶ 6);
20           WHEREAS, based on the foregoing, the Parties believe there is good cause to allow
21   the completion of the noticed fact depositions by November 29, 2018, which may include
22   cleanup document production related to the noticed depositions. The Parties further believe
23   there is good cause to extend the deadline to serve their initial expert disclosures and reports
24   from November 20, 2018 to December 3, 2018, and to extend the deadlines for further expert
25   disclosures and reports accordingly. This extension will not affect the April 5, 2019 deadline
26   for the completion of expert discovery (Ghosh Decl., ¶ 7);
27           WHEREAS, there have been six prior time modifications in this case: (1) when the
28   Court granted Synchronoss’ motion for an extension of time to respond to Dropbox’s original
                                                 1
             STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                                CASE NO. 4:16-CV-00119-HSG-KAW
 1   February 5, 2016 motion to dismiss (ECF 70; ECF 71); (2) when the Court granted the Parties’
 2   Stipulated Request for an extension of time for Dropbox to file its reply in support of the
 3   Motion to Dismiss (ECF 90; ECF 91); (3) when the Court granted the Parties’ stipulated
 4   request for an extension of time to submit their ESI Stipulation and Protective Order (ECF
 5   121; ECF 123); (4) when the Court granted the Parties’ Stipulated Request to Change the
 6   Deadline for Document Production (ECF 186; ECF 187); (5) when the Court granted the
 7   Parties’ Stipulated Request to Complete Currently Noticed Depositions Beyond The Close Of
 8   Fact Discovery (ECF 223; ECF 224); and (6) when the Court granted the Parties’ Stipulated
 9   Request for Order Changing Time and Order (ECF 231; ECF 232);
10          WHEREAS, the Parties’ requested extension will have no impact on the schedule, as
11   the remaining deadlines in the Scheduling Order will be unaffected (Ghosh Decl., ¶ 9).
12          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, BY AND
13   BETWEEN THE PARTIES THROUGH THEIR RESPECTIVE COUNSEL, THAT,
14   subject to the Court’s approval, the following new deadlines are set in this action, all remaining
15   deadlines to remain the same:
16
     Event                             Current Deadline                        New Deadline
17
     Deadline to complete currently November 9, 2018                           November 29, 2018
18   noticed depositions
     Initial expert disclosures and    November 20, 2018                       December 3, 2018
19   reports due
     Rebuttal expert disclosures and January 18, 2019                          January 28, 2019
20
     reports due
21   Should Plaintiff serve one or     February 15, 2019                       February 25, 2019
     more rebuttal reports regarding
22   objective indicia of non-
     obviousness, Defendant’s
23   responsive expert reports limited
24   solely to objective indicia of
     non-obviousness
25

26

27

28
                                                     2
             STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                                CASE NO. 4:16-CV-00119-HSG-KAW
 1
     Dated this 16th day of November, 2018.
 2

 3
      /s/ Sarah S. Eskandari                      /s/ D. Shayon Ghosh
 4   SARAH S. ESKANDARI (SBN 271541)              STEPHEN E. TAYLOR (SBN 058452)
     DENTONS US LLP                               JONATHAN A. PATCHEN (SBN 237346)
 5   One Market Plaza,                            TAYLOR & PATCHEN, LLP
     Spear Tower, 24th Floor                      One Ferry Building, Suite 355
 6   San Francisco, CA 94105                      San Francisco, CA 94111
 7   Telephone: (415) 267-4000                    Telephone: (415) 788-8200
     Facsimile: (415) 267-4198                    Facsimile: (415) 788-8208
 8   Email: sarah.eskandari@dentons.com           E-mail: staylor@taylorpatchen.com
                                                  E-mail: jpatchen@taylorpatchen.com
 9   MARK L. HOGGE (pro hac vice)
     NICHOLAS H. JACKSON (SBN 269976)             THOMAS H.L. SELBY (pro hac vice)
10
     DENTONS US LLP                               DAVID M. KRINSKY (pro hac vice)
11   1900 K Street, N.W.                          ADAM D. HARBER (pro hac vice)
     Washington, DC 20006                         CHRISTOPHER J. MANDERNACH (pro
12   Telephone: (202) 408-6400                    hac vice)
     Facsimile: (202) 408-6399                    D. SHAYON GHOSH (SBN 313628)
13   Email: mark.hogge@dentons.com                WILLIAMS & CONNOLLY LLP
     Email: nicholas.jackson@dentons.com          725 Twelfth Street, N.W.
14
                                                  Washington, D.C. 20005
15   Attorneys for Plaintiff                      Telephone: (202) 434-5000
     Synchronoss Technologies, Inc.               Facsimile: (202) 434-5029
16                                                E-mail: tselby@wc.com
                                                  E-mail: dkrinsky@wc.com
17                                                E-mail: aharber@wc.com
                                                  E-mail: cmandernach@wc.com
18
                                                  E-mail: sghosh@wc.com
19
                                                  Attorneys for Defendant
20                                                Dropbox, Inc.
21

22

23

24

25

26

27

28
                                              3
          STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                             CASE NO. 4:16-CV-00119-HSG-KAW
 1                                       FILER’S ATTESTATION:
 2          I, D. Shayon Ghosh, am the ECF user whose ID and password are being used to file
 3   the above STIPULATED REQUEST FOR ORDER CHANGING TIME [CIVIL
 4   LOCAL RULE 6-2]. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that
 5   each listed counsel above has concurred in this filing.
 6   Dated: November 16, 2018
 7                                                 By:          /s/ D. Shayon Ghosh
                                                               D. SHAYON GHOSH
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
           STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                              CASE NO. 4:16-CV-00119-HSG-KAW
 1                                       [PROPOSED] ORDER
 2
            THIS MATTER, came before the Court on Plaintiff Synchronoss Technologies, Inc.
 3
     and Defendant Dropbox, Inc., (collectively, the “Parties”) Stipulated Request for Order
 4
     Changing Time. The Court, having reviewed and considered the submitted papers in this
 5
     matter and all relevant factual statements therein, hereby GRANTS the Parties’ Stipulated
 6
     Request for Order Changing Time as follows:.
 7

 8   PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:

 9   The following new deadlines are set for the below noted events:

10
     Event                             Current Deadline                     New Deadline
11
     Deadline to complete currently November 9, 2018                        November 29, 2018
12   noticed depositions
     Initial expert disclosures and    November 20, 2018                    December 3, 2018
13   reports due
     Rebuttal expert disclosures and January 18, 2019                       January 28, 2019
14
     reports due
15   Should Plaintiff serve one or     February 15, 2019                    February 25, 2019
     more rebuttal reports regarding
16   objective indicia of non-
     obviousness, Defendant’s
17   responsive expert reports limited
18   solely to objective indicia of
     non-obviousness
19
            //
20

21
     IT IS SO ORDERED.
22

23   DATED ______________
            11/19/2018                           _____________________________________
                                                 HONORABLE HAYWOOD S. GILLIAM JR.
24                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                  5
            STIPULATED REQUEST FOR ORDER CHANGING TIME AND [PROPOSED] ORDER
                               CASE NO. 4:16-CV-00119-HSG-KAW
